EXHIBIT 99.1 Houston, Texas February 2, 2011 FOR IMMEDIATE RELEASE EARNINGS- ATWOOD OCEANICS, INC., Houston-based international drilling contractor, announced today that the Company earned net income of $52,850,000 or $0.81 per diluted share, on revenues of $146,286,000 for the quarter ended December 31, 2010 compared to net income of $66,984,000 or $1.03 per diluted share, on revenues of $164,243,000 for the quarter ended December 31, 2009. FOR THE THREE MONTHSENDED DECEMBER 31, Revenues $ $ Income before Income Taxes Provision for Income Taxes ) ) Net Income $ $ Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted
